LEMMON, Justice,
dissenting.
Because the trial judge’s sentencing reasons indicated an inappropriate consideration for imposing the maximum sentence, I would set aside the sentence and remand for resentencing without any weight being accorded to the improper consideration.1

. Although the jury only found defendant guilty of attempt, the trial judge justified his imposition of the maximum sentence for the attempted offense by stating that he believed the witness that the jury apparently disbelieved in returning a verdict for the lesser included offense. Because there are other mitigating circumstances (for example, the gun was unloaded), the trial judge may not have imposed the maximum sentence except for this inappropriate consideration.